Citation Nr: 0106128	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for gastroduodenitis 
(claimed as stomach disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

In the September 2000 Substantive Appeal, the veteran 
requested a video hearing at the RO.  Such a hearing has 
apparently never been scheduled.  In addition, there is no 
indication that the hearing request was withdrawn.  As an 
appellant is entitled to a hearing if one is requested, 
further development is warranted.  38 C.F.R. § 20.700 (2000).

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
video hearing as requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


